476-/5
                                  ELECTRONIC RECORD                             *f77*/5*

COA#       01-13-00990-CR                         OFFENSE: 49.08 (Intoxicated Manslaughter)

           Jose Franco Campuzano v. The
STYLE:     state of Texas                         COUNTY:         Harris

COA DISPOSITION:         AFFIRM                   TRIAL COURT:    176th District Court


DATE: 03/26/2015                    Publish: NO   TC CASE #:      1315239




                          IN THE COURT OF CRIMINAL APPEALS


          Jose Franco Campuzano v. The State
                                                                                 V76-/5-
STYLE:    of Texas                                      CCA#:                     ¥77-/5"
         APPELLANT**?*                Petition          CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         mrujel)                                        JUDGE:

DATE:      Omlfalf                                      SIGNED:                          PC:

JUDGE: ftfolUi^A '//tkt>^}Z fiSOTfy/Ol/C/^mUSH:                                          DNP:
                     /        </'                   y

                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD